PER CURIAM.
Appellee initially filed in this cause a motion to dismiss the appeal for failure of appellants to strictly comply with the rules of appellate procedure. That motion was set for hearing on oral argument before this court, and was denied.
Immediately following our order of denial appellee filed a motion to quash the appeal on the ground that it is frivolous and without merit.
The primary purpose of all courts is to promptly dispose of litigation brought to them as expeditiously as possible consistent with orderly procedure. This ultimate objective cannot be attained until the case has matured on the merits. Under the rules of appellate procedure the filing of any motion by either party suspends the time for taking any further required steps in the appeal until such motion is heard and disposed of by proper order. If a party is permitted to file successive motions in a case pending on appeal, the time within which the case will mature and be ready for hearing on the merits will be indefi*763nitely postponed. It is the spirit and intent •of the rules that all assaults which one party may properly make upon the procedure of his adversary shall be incorporated in one motion so that the appellate court may make a prompt disposition of the objections raised by such assault by either •dismissing the appeal or placing it in position where it may proceed to maturity and hearing on the merits. A party will not be permitted to file successive motions directed against the adversary under circumstances where all such motions could have been made and heard at the same time. The motion to quash filed by appellee is accordingly stricken sua sponte.
CARROLL, DONALD K., C. J., and STURGIS and WIGGINTON, JJ., concur.